Mr. Chief Justice Breese delivered the opinion of the Court: This was an action of assumpsit, brought to the Peoria circuit court by Amos L. Merriman against the Toledo, Peoria & Warsaw Eailway Company, for failing to deliver certain goods and chattels of the plaintiff, to be carried by the defendants to the city of Washington. The goods delivered to the defendants’ agent at Peoria, were placed in a box marked to the plaintiff at Washington, in the District of Columbia, and for which a receipt, or bill of lading was made out and delivered to the plaintiff’s agent at Peoria. The goods failed to reach their destination. The defense was, that they were not liable as common carriers beyond the terminus of the defendants’ road, which was at the State line, and, as it was not shown the loss happened on defendants’ road, the plaintiff could not recover. This defense is utterly groundless, as the receipt, or bill of lading, offered in evidence, shows upon its face it was a “ through freight contract,” and it was in proof by the defendants’ agent that freight received by this company as through freight, was never unloaded or delivered at their terminus, but forwarded on to its place of destination in the cars in which it was received. It is idle, then, for the defendants to claim this was not a through contract, and that their liability did not extend beyond the terminus of their own road. The defendants must perform their contract, or show some valid excuse for non-performance. Hone is shown in this case. The plaintiff’s right to recover the value of his goods cannot be questioned. This the jury have allowed him. We see no reason to disturb the verdict, and the judgment thereupon must be affirmed. Judgment affirmed.